Exhibit 10.33

2012 EXECUTIVE LONG-TERM INCENTIVE PLAN

Overview

The 2012 Executive Long-Term Incentive Plan (“the Plan” or “2012 LTIP”) is a
cash plan based on the achievement of certain strategic milestones and threshold
financial targets as established by the Board of Travelport Limited (“the
Board”). Participation in the Plan is in addition to the management Performance
Bonus Plan and any other broad-based and individual bonus arrangements,
including prior long-term incentive programs.

Plan Tranches

 

Tranche

  

Basis

  

Scheduled

Payment(s)+

Performance-based Tranche    Divided equally into two subtranches based on the
Company’s achievement vs. established performance targets in fiscal 2012 and
2013, respectively. Pro-rata payments to be made in the event some but not all
of the established goals are met.   

First subtranche:

No later than

March 2013*

Second subtranche:

No later than

March 2014*

Time-based

Tranche

   Time based, but also subject to other performance conditions as approved by
the Board and communicated to participants.   

No later than

March 2014

 

* Subject to employment with Travelport Limited or its majority-owned
subsidiaries (collectively, “the Company”) at the time of payment (except as set
forth below) and the other terms and conditions of the Plan.

+ 

In the event of a Change of Control or Qualified Public Offering (as defined in
the TDS Investor (Cayman) L.P. Sixth Amended and Restated Agreement of Exempted
Limited Partnership, as amended and/or restated from time to time), pro-rata
payment will be made based on adjusted performance through the date of such
event.

Plan Performance Measures and Individual Potential Payout

For a payout to be made under this Plan, the relevant performance measures, as
determined by the Board, must be met. The Board may, in its discretion, adjust
these performance measures.

If the relevant performance measures are not met in the first subtranche of the
Performance-based Tranche and no payment is made, the Company may, in its sole
and complete discretion, request that the Board approve a “catch up” payment at
the same time as the second subtranche of the Performance-based Tranche should
the relevant performance measures be subsequently achieved.

Eligibility

Participation in the Plan is at the sole and absolute discretion of the Board
(in the case of the Travelport Senior Leadership Team (“SLT”)) and Travelport
Chief Executive Officer (for all other executives) and will be communicated in
writing. In order to be eligible to receive a payment under the Plan, an
executive must receive a written notice from a Travelport SLT member expressly
designating them for inclusion in the Plan. In addition, except as set forth in
this Plan, the executive must be actively employed in good standing as a regular
employee of the Company (including without limitation current certification to
the Travelport Code of Business Conduct and Ethics (“Code”) and all required
training pursuant to the Code) through the date of payment or on an approved
leave of absence at the time of payment.

An executive who meets one or more of the following is not eligible to receive
any payment under the Plan:

 

  1. An executive who is not employed by the Company at the date of payment;

 

  2. An executive who has resigned at any time prior to the date of payment;

 

  3. An executive who has resigned and is still “working their notice” at the
time of payment; and



--------------------------------------------------------------------------------

2012 EXECUTIVE LONG-TERM INCENTIVE PLAN

 

  4. Any executive who has been terminated by the Company for performance, Cause
or any other reason prior to the date of payment;

Provided, however, in the event that either (a) an executive is terminated
without Cause prior to payment under the Plan or (b) an executive resigns due to
Constructive Termination (if applicable, as defined in executive’s Employment
Agreement, MEAA, contract of employment or letter agreement) or due to
fundamental breach of contract (if applicable), the executive will receive a
payment (or, if applicable, pro-rated payment based on the portion of 2012-2013
that they worked) at the time payments (if any) are made to active executives
under the Plan, provided the executive executes, returns and does not revoke the
required separation agreement or compromise agreement (which may include
post-employment restrictive covenants), as applicable, that is provided by the
Company in order for executive to receive any severance payments. For purposes
of the preceding sentence, “Cause” is as defined in (a) the executive’s
Employment Agreement, contract of employment or letter agreement, or, (b) if
Cause is not defined in such agreement, the most recent Management Equity Award
Agreement between the executive and TDS Investor (Cayman) L.P. and/or Travelport
Worldwide Limited, as applicable (“MEAA”)), provided that, if Cause is not
defined in either of those agreements, or if no such agreement exists, Cause
shall mean (A) the executive’s failure substantially to perform the executive’s
duties to the Company (other than as a result of total or partial incapacity due
to Disability) for a period of 10 days following receipt of written notice from
any Company by Executive of such failure; provided that it is understood that
this clause (A) shall not apply if a Company terminates the executive’s
employment because of dissatisfaction with actions taken by Executive in the
good faith performance of the executive’s duties to the Company, (B) theft or
embezzlement of property of the Company or dishonesty in the performance of the
executive’s duties to the Company, (C) an act or acts on the executive’s part
constituting (x) a felony under the laws of the United States or any state
thereof or (y) a crime involving moral turpitude, (D) Executive’s willful
malfeasance or willful misconduct in connection with the executive’s duties or
any act or omission which is materially injurious to the financial condition or
business reputation of the Company or its Affiliates, or (E) the executive’s
breach of the provisions of any agreed-upon non-compete, non-solicitation or
confidentiality provisions agreed to with the Company, including pursuant to
this Plan and pursuant to any employment agreement.

The Company may, in its sole and complete discretion, require an executive to
sign and return an agreement that contains provisions on non-competition;
non-solicitation of customers, suppliers and/or employees; confidential
information; intellectual property; and cooperation with litigation as a
condition of receiving an award under the Plan.

The Company reserves the right to terminate, amend, modify and/or restate this
Plan (in whole or in part) at any time and without advance notice, and in its
sole and complete discretion. Nothing in this Plan creates a contract of
employment or any expectation of any award beyond this Plan. This Plan is
designed to comply with applicable law and will be interpreted as such to the
full extent possible.

NOTE TO US EMPLOYEES: Nothing in this Plan is intended to or shall alter the
at-will employment relationship. Except as set forth in a duly-authorized and
executed employment agreement, letter agreement or other agreement with the
Company, employment at Travelport is at-will, which means that either executive
or the Company can terminate the employment relationship at any time, with or
without advance notice, for any reason or no reason at all. In addition, the
Plan is intended to be exempt from the requirements of Section 409A of the
Internal Revenue Code and any regulations issued under Section 409A
(collectively, “Section 409A”), and to the extent the Plan is not so exempt, to
comply with Section 409A. To the extent that any provision in the Plan is
ambiguous as to its compliance with Section 409A, the provision shall be read in
such a manner so that all payments under the Plan shall not incur an “additional
tax” within the meaning of Section 409A(a)(1)(B) of the Code. Each payment under
the plan shall be treated as a separate payment for purposes of Section 409A.
Notwithstanding any provision of the Plan to the contrary, the Company does not
guarantee the tax treatment of any payments or benefits under the Plan, whether
pursuant to the Code, federal, state or local tax laws or regulations.
Furthermore, this Plan is not an employee benefit plan under the Employee
Retirement Income Security Act (“ERISA”) and shall not be treated or interpreted
as an ERISA plan.